Title: To James Madison from George Davis, 7 August 1804 (Abstract)
From: Davis, George
To: Madison, James


7 August 1804, Tunis. “In consequence of the recent visit of the Neapolitan force, (as stated in the last I had the honor to write you) His Excellency, has ordered all his Corsairs mann’d: they will Sail in two divisions; and it is said are to attack the enemy’s Squadron, under any, and all circumstances—there are on board two half Gallies five hundred & fifty Men; and the rest of the Squadron is manned in proportion—the first division is now at Sea.
“The new Prophet, has occasioned much disorder in different parts of Algiers: he made but a short stay at Constantine; but perfectly stripped that place; taking with him, Arms, ammunitions, Cloathing, horses, and a vast number of Cattle; retiring again to the mountains. I learn, (indirectly from this Govt.) that his Army at this moment, consists of one hundred & eighty thousand Men; and is daily increasing—all communication between this and Algiers by land is stopp’d in such a manner, that I could not procure a Courier to go to Colo. Lear, for any consideration. As yet we can form no opinion as to his probable fate—much; perhaps all, depends on G. B. Should that Power ultimately resolve to avenge their innumerable outrages and indignities (which I have never suspected) by an attack on Algiers, it is probable that the consequent disorders of the Regency, will so far aid the Marabout’s intentions, as to make him a formidable pretender to the Throne.
“My last advices from Tripoli, are of the 14th. of July, nothing however of any moment could have transpired at that period—the Officers and Crew enjoy good health; and have Suffered no change in their Situation. Captain Bainbridge, writes me, that the Bashaw, has made Known to him, that no person will be received to treat for Peace, or ransom, who, does not come with full powers immediately from the United States for that purpose: his pretentions appear to be more extravagant than ever.
“On the 4th. & 5th. Inst. I was called to Bardo, relative to a Passport for a Copigi Bashaw to enter Tripoli. I have the honor to enclose You a Copy of that I have accorded. His Excellency, took occasion to mention the affair of the Sandal; (as stated in my Dispatch of June 23d. [not found]). I endeavoured to convince the Bey, that on no principle of Justice, (the sacred rule by which we were governed) any restitution could be expected; he left me in doubt whether he was satisfied, or if it should be the subject of a future demand.”
